Citation Nr: 1031325	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  99-22 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to compensable initial evaluation for coronary 
artery disease prior to March 29, 2004, and to an initial 
evaluation in excess of 30 percent for the disability from March 
29, 2004.

2.  Entitlement to compensable initial evaluation for benign 
prostatic hypertrophy prior to May 23, 2000, and to an initial 
evaluation in excess of 10 percent for the disability from May 
23, 2000.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1971 and 
from October 1982 to February 1997.

This case initially came before the Board of Veterans' Appeals 
(Board) on appeal of an October 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida that inter alia denied service connection for 
coronary artery disease and for benign prostatic hypertrophy.

A subsequent rating decision in October 2004 granted service 
connection for coronary artery disease and benign prostatic 
hypertrophy, but the Veteran submitted a timely appeal regarding 
the initial ratings assigned by the RO.

The Board remanded the case in September 2005 for the Veteran to 
be provided a Statement of the Case, and again in November 2009 
to afford the Veteran a hearing before the Board.

The Veteran testified before the undersigned Veterans Law in a 
hearing at the RO in April 2010; a transcript of that proceeding 
is of record.  Subsequent to the hearing the Veteran submitted 
additional evidence in the form of private medical records to the 
Board, with a waiver of his right to have the evidence considered 
by the RO.  
  
The case has now been returned to the Board for further appellate 
action.

The Veteran's claims for higher evaluations for coronary artery 
disease from March 30, 2004, and for benign prostatic hypertrophy 
from May 24, 2000, are addressed in the Remand that follows the 
Order section below.

FINDINGS OF FACT

1.  From March 10, 1997, to March 29, 2004 the Veteran's coronary 
artery disease was manifested by total blockage of the coronary 
artery, without syncopy, but not by substantiated angina attacks 
or Stokes-Adams attacks.

2.  From March 10, 1997, to May 23, 2000, the Veteran's benign 
prostatic hypertrophy was manifested by continuous medication and 
voiding 2-3 times per night, but not by voiding interval of 1-2 
hours by day or 3-4 hours at night or by the wearing of absorbent 
materials. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 30 percent, but not 
more, for coronary artery disease during the initial rating 
period prior to March 30, 2004, are met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7015 (1997); 
38 C.F.R. §§ 4.7, 4.104, Diagnostic Codes 7005, 7015 (2009).

2.  The criteria for an initial rating of 10 percent, but not 
more, for benign prostatic hypertrophy during the initial rating 
period prior to May 24, 2000, are met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.115b, Diagnostic Code 7527 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks  higher ratings for coronary artery disease 
(CAD) and benign prostatic hypertrophy (BPH).  The Board will 
initially discuss certain preliminary matters and will then 
address the pertinent law and regulations and their application 
to the facts and evidence.



Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The record reflects that the Veteran was provided all required 
notice in a letter mailed in April 2009.  Although this letter 
was sent after the initial adjudication of the claims, the Board 
finds there is no prejudice to the Veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  In this regard, the Board notes that following 
the provision of the required notice and the completion of all 
indicated development of the record, the originating agency 
readjudicated the Veteran's claims.  There is no indication in 
the record or reason to believe that the ultimate decision of the 
originating agency on the merits of either claim would have been 
different had complete VCAA notice been provided at an earlier 
time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A 
timing error may be cured by a new VCAA notification followed by 
a readjudication of the claim).  

The Board also finds VA has complied with its duty to assist the 
Veteran in the development of his claims.  In this regard, the 
Board notes that service treatment records (STRs) have been 
obtained, as well as post-service treatment records from VA and 
private medical providers.  In addition the Veteran was provided 
appropriate VA examinations addressing the periods of the claims 
decided herein.  Neither the Veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate either claim.  The Board is also unaware of any such 
evidence.

In sum, the Board is satisfied that any procedural errors in the 
development and consideration of the claims by the originating 
agency were insignificant and not prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claims.

General Legal Criteria

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2009).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
the laws administered by VA.  VA shall consider all information 
and medical and lay evidence of record.  Where there is an 
approximate balance of positive and negative evidence regarding 
any issue material to the determination of a matter, VA shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2009) and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disabilities on appeal.  The Board has found nothing in 
the historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents no 
evidentiary considerations that would warrant an exposition of 
remote clinical histories and findings pertaining to the 
disabilities.  

A.  Evaluation of Coronary Artery Disease (CAD)

CAD is rated under the criteria of 38 C.F.R. § 4.104 (schedule of 
ratings - diseases of the heart), Diagnostic Code (DC) 7005 
(arteriosclerotic heart disease/CAD).  Also applicable is DC 7015 
(arterioventricular block).

During the pendency of this claim, the criteria for DCs 7005 and 
7015 were revised effective from January 12, 1998.  VA's General 
Counsel, in a precedent opinion, has held that when a new 
regulation is issued while a claim is pending before VA, unless 
clearly specified otherwise, VA must apply the new provision to 
the claim from the effective date of the change as long as the 
application would not produce retroactive effects. VAOPGCPREC 7-
2003 (Nov. 19, 2003).  The revised criteria may only be applied 
as of their effective date and, before that time, only the former 
version of the regulation may be applied.  VAOPGCPREC 3-2000 
(Apr. 10, 2000).

In accordance with VAOPGCPREC 7-2003, the Board has reviewed the 
revised rating criteria.  The revised rating criteria would not 
produce retroactive effects since the revised provisions affect 
only entitlement to prospective benefits. Therefore, VA must 
apply the new provisions from their effective date.

The rating criteria of DC 7005 prior to January 12, 1998, were as 
follows:  A rating of 30 percent was assigned following coronary 
occlusion or with history of substantiated anginal attack, 
ordinary manual labor feasible.  A rating of 60 percent was 
assigned following typical history of acute coronary occlusion or 
thrombosis as below, or with history of substantiated angina 
attacks, more than light manual labor not feasible.  A rating of 
100 percent was assigned during and for 6 months following acute 
illness from coronary occlusion or thrombosis with circulatory 
shock, etc.; a rating of 100 percent was continued after 6 months 
with chronic residual findings of congestive heart failure or 
angina on moderate exertion or more than sedentary employment 
precluded.  

The rating criteria of DC 7015 prior to January 12, 1998, were as 
follows:   A noncompensable rating was assigned for asymptomatic, 
incomplete blockage without syncope or need for medicinal control 
after more than one year.  A rating of 10 percent was assigned 
for incomplete blockage without syncope but occasionally 
symptomatic.  A rating of 30 percent was assigned for complete 
blockage without syncope, or minimum rating with pacemaker.  A 
rating of 60 percent was assigned for complete blockage with 
Stokes-Adams attacks several times per year despite the use of 
medication or management of the heart block by pacemaker.  A 
rating of 100 percent was assigned for complete block with 
attacks of syncope necessitating the insertion of a permanent 
internal pacemaker, and for one year thereafter.  

The rating criteria of DC 7005 and DC 7015 from January 12, 1998, 
are identical, and are as follows.

A rating of 10 percent is assigned when a workload of greater 
than 7 metabolic equivalents (METs) but not greater than 10 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; or, 
when continuous medication is required.

A rating of 30 percent is assigned when a workload of greater 
than 5 metabolic equivalents (METs) but not greater than 7 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; or, 
with evidence of cardiac hypertrophy or dilation on 
electrocardiogram (EKG), echocardiogram (ECHO) or X-ray.

A rating of 60 percent is assigned with more than one episode of 
acute, congestive heart failure in the past year; when workload 
of greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope; or for left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.

A rating of 100 percent is assigned for chronic congestive heart 
failure; when workload of 3 METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope; or for left ventricular 
dysfunction with an ejection fraction of less than 30 percent.

The Veteran's CAD has been rated as noncompensable from March 10, 
1997, and as 30 percent disabling from March 29, 2004.

The Veteran retired from active service in February 1997.  
Service treatment records (STRs) proximate to his retirement show 
complete left anterior descending (LAD) artery occlusion in June 
1996.  EKG in December 1996 showed sinus brachycardia but was 
otherwise normal.  A Report of Physical Examination in December 
1996 notes the heart as "normal" on examination but noted the 
previous LAD artery occlusion.     

The Veteran had a VA medical examination in May 1997.  The 
examiner noted the Veteran had been identified in service with 
asymptomatic CAD in June 1996 after abnormal results on a 
treadmill stress test and thallium scan; the diagnosis was 
established with heart catheterization and the Veteran was 
currently taking medication for cholesterol control.  The Veteran 
denied angina.  Auscultation of the heart revealed normal rhythm 
and rate.  The examiner diagnosed asymptomatic CAD.  EKG showed 
marked sinus bradycardia but no significant change from the EKG 
in November 1996.

A VA treatment note in November 1998 shows the Veteran denied any 
history to suggest unstable angina, congestive heart failure 
(CHF), syncope, transient ischemic attack (TIA) or 
cerebrovascular accident (CVA).

VA treatment records in May-December 2001 show the Veteran had no 
symptoms of a cardiovascular or pulmonary nature; although he had 
diagnosis of CAD he was physically very active.

The Veteran had a VA examination in March 2004 in which the 
examiner noted a history of arteriosclerotic heart disease since 
1996.  The Veteran endorsed chest heaviness after dancing two 
numbers.  He denied palpitations, syncope, orthopenea, paroxysmal 
nocturnal dyspnea, pedal edema, epigastric burning, indigestion 
and/or heaviness in the arms and legs.  The Veteran stated he 
could walk 30 minutes and carry 50 pounds without chest pain or 
dyspnea.  On examination the heart had regular rhythm and no 
murmur.  Chest X-ray showed the heart to be within the upper 
limits of normal transcardiac diameter.  The examiner diagnosed 
CAD with estimated MET level 6-7; the examiner noted a thallium 
stress test was scheduled for May.

The Veteran testified before the Board in April 2010 that during 
service he had two blocked arteries, one of which was 100 percent 
blocked and the other 60 percent blocked.  Both arteries remained 
blocked to the same degree continuously thereafter.  The Veteran 
believes he had continuous congestive heart failure by his 
symptoms, although this is not documented in medical treatment 
records.  He has been not been hospitalized for cardiac problems 
during the course of the appeal. 

A letter from Dr. Alexander Shteiman dated in May 2010 states the 
Veteran had had a transient ischemic attack (TIA) in service in 
1991 and had abnormal stress tests in service in 1993 and 1996; 
the latter showed LAD blocked 100 percent and proximal blocked 60 
percent.  Abnormal stress test at VA in 2004 was consistent with 
the earlier stress tests in service.  On examination in 2010 Dr. 
Shteiman detected a heart murmur.  The Veteran had been 
constantly medicated for CAD since 1996.  Dr. Shteiman concluded 
the Veteran suffered from long-term CAD and long-term chronic 
congestive heart failure.

On review of the evidence above, the Board notes the Veteran was 
documented during active service as having a 100 percent blockage 
of the LAD artery, which has continued until the present.  He is 
accordingly entitled to a 30 percent initial rating under the 
criteria of  DC 7015 as in effect prior to January 1998, and thus 
were in effect at the time service connected was granted.  

The Board has considered whether a rating higher than 30 percent 
may be assigned prior to March 29, 2004, under either the old or 
new rating criteria.  However, under the old criteria (prior to 
January 1998) rating higher than 30 percent under DC 7005 
required a history of substantiated angina attacks, while rating 
higher than 30 percent under DC 7015 required complete blockage 
with Stokes-Adams attacks several times in a year; neither is 
shown.  

Under the new criteria (from January 1998) a rating higher than 
30 percent under either DC 7005 or DC 7015 requires  one episode 
of acute, congestive heart failure in the past year, but there is 
no evidence of acute congestive heart failure during the period 
under review.  A rating higher than 30 percent may be assigned 
when workload of 3-5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, but during the period the Veteran's MET 
level was at worst 6-7 METs.  Finally, a rating higher than 30 
percent may be assigned with left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent but there is no reading of 
ejection fraction during the period within such a range.

In sum, the Board has found the Veteran's symptoms of CAD during 
the period from March 10, 1997, to March 29, 2004, to more 
closely approximate the criteria for a 30 percent rating under 
the rating criteria that were in effect when service connection 
was granted.  Accordingly, a 30 percent initial rating, but not 
more, is granted for this period.

The benefit-of-the-doubt rule has been resolved in favor of the 
Veteran.

B.  Evaluation of Benign Prostatic Hypertrophy (BPH)

BPH is rated under the criteria of 38 C.F.R. § 4.115b (schedule 
or ratings for the genitourinary systems - diagnoses), DC 7527 
(prostate gland injuries, infections, hypertrophy, or 
postoperative residuals).  In turn, related disorders are rated 
as a voiding dysfunction or as urinary tract infection (UTI), 
whichever is predominant.

The rating criteria for UTI are as follows.  A 10 percent rating 
is assigned for long-term drug therapy, 1-2 hospitalizations per 
year and/or requiring intermittent intensive management.  A 30 
percent rating is assigned for recurrent symptomatic infection 
requiring drainage/frequent hospitalization (greater than 2 times 
per year) and/or requiring continuous intensive management.  
  
The rating criteria for a voiding dysfunction are as follows.

A 10 percent rating is assigned for marked obstructive 
symptomatology (hesitancy, slow or weak stream, decreased force 
of stream), with any one or combination of the following: post-
void residuals greater than 150 cc., uroflowmetry markedly 
diminished peak flow rate (less than 10 cc./sec.), recurrent 
urinary tract infections secondary to obstruction, and/or 
stricture disease requiring periodic dilation every 2 to 3 
months.  A 10 percent rating is also assigned with daytime 
voiding interval between two and three hours or awakening to void 
two or three times per night.   

A 20 percent rating is assigned for daytime voiding interval 
between one and two hours or awaking to void three to four times 
per night.  A 20 percent rating is also assigned with requirement 
for wearing of absorbent materials that must be changed less than 
two times per day.

A 30 percent rating is assigned for urinary retention requiring 
intermittent or continuous catheterization.  

A 40 percent rating is assigned for daytime voiding interval of 
less than one hour or wakening to void five or more times per 
night.  A 40 percent rating is also assigned with requirement for 
the wearing of absorbent materials that must be changed 2 to 4 
times per day.

A 60 percent rating is assigned with requirement for the wearing 
of an appliance or the wearing of absorbent materials that must 
be changed more than 4 times per day.

The Veteran's BPH has been rated as noncompensable from March 10, 
1997, and as 10 percent disabling from May 23, 2000.

The Veteran has submitted photocopies of a medicine bottle 
demonstrating he was prescribed Cardura (doxazosin mesylate) 
during service in July 1996 for high blood pressure and enlarged 
prostate.  
 
The Veteran retired from active service in February 1997.  STRs 
proximate to his retirement show no complaint of prostate 
symptoms.  However, a Report of Physical Examination in December 
1996 noted the presence of BPH.   
  
The Veteran had a VA medical examination in May 1997 in which he 
made no complaint of urinary or prostate symptoms.  Rectal and 
prostate examination was unremarkable.  (The Board notes at this 
point that the Veteran insists the examiner did not perform a 
prostate/rectal examination, despite the notation in the 
examination report.)

A VA outpatient report in July 1997 shows the prostate was 
enlarged but asymptomatic.

The Veteran submitted a statement in August 1999 that he had been 
prescribed Cardura in service for prostate symptoms but had 
discontinued that medication due to side effects; he also stated 
he had subsequently resumed the use of that medication because he 
was now able to tolerate the side effects.  

VA treatment records in May 2000 show BPH well-controlled with 
Cardura.

The Veteran testified before the Board in March 2002 in support 
of his claim for service connection.  He testified that when he 
was separated from service he was having to void frequently and 
had a burning sensation when he did so; he also had a very small 
stream.  He also testified he had to get up during the night to 
void.  He insisted the VA examiner in May 1997 had not examined 
his prostate or even asked about it.

A letter from a private physician in March 2008 asserts the 
Veteran had taken Cardura continuously since 1996.  

The Veteran testified before the Board in April 2010 that he 
developed BPH during service and was prescribed Cardura.  Since 
1996 he has continuously been taking either Cardura or Hytrin.  
During the 1990s he would have to urinate 2-3 times per night; 
currently he had to urinate 3-4 times per night.  He again 
asserted the VA examiner in 1997 had not examined the prostate.  

On review of the evidence above, the Board finds the Veteran is 
shown to have taken medication for his BPH symptoms continually 
during the period  under review; accordingly a 10 percent initial 
rating by analogy as a UTI is warranted.  Alternatively, he has 
asserted that during the 1990s he had to void 2-3 times per 
night, which would warrant a 10 percent evaluation for voiding 
dysfunction (urinary frequency).  The Board notes the Veteran is 
competent to report his symptoms, such as frequency of urination.  
Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 
Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 
(1991).  

The Veteran's testimony appears to assert an entitlement to 
separate ratings for both voiding dysfunction/urinary frequency 
and for continuous medication, citing Esteban v. Brown, 6 Vet. 
App. 259 (1994)(if a veteran has separate and distinct 
manifestations relating to the same injury, he should be 
compensated under different diagnostic codes).  However, DC 7527 
clearly indicates that prostate-related disorders are rated as a 
voiding dysfunction or as a UTI, whichever is predominant.  Thus, 
DC 7527 does not envision separate ratings for both a voiding 
dysfunction and a UTI.

The Board has considered whether a rating higher than 10 percent 
may be assigned.  However, the Veteran has not asserted that 
during the period under review his voiding interval was 1-2 hours 
by day or 3-4 hours at night, nor has he asserted that during the 
period he had to wear absorbent materials.

In sum, the Board has found the Veteran's symptoms of BPH during 
the period from March 10, 1997, to May 23, 2000, more closely 
approximated the criteria for a 10 percent rating.  Accordingly, 
a 10 percent initial rating, but not more, is granted.

The benefit-of-the-doubt rule has been resolved in favor of the 
Veteran.


ORDER

An initial rating of 30 percent for coronary artery disease is 
granted for the period prior to March 30, 2004, subject to the 
criteria applicable to the payment of monetary benefits.

An initial rating of 10 percent for benign prostatic hypertrophy 
for the period prior to May 24, 2000, is granted, subject to the 
criteria applicable to the payment of monetary benefits.


REMAND

The Veteran has asserted his service-connected CAD and BPH have 
increased significantly in severity since his last VA examination 
in March 2004; he has also submitted medical evidence asserting 
his symptoms have become progressively more severe over time.  
Accordingly, remand for VA examination is required to determine 
the current severity of the disabilities on appeal.  38 C.F.R. § 
3.159(c)(4).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
outstanding records pertinent to the 
issues remaining on appeal.

2.  Then, the Veteran should be afforded 
an examination by an examiner with 
appropriate expertise to determine the 
severity of the Veteran's service-
connected coronary artery disease (CAD).  
The claims folders must be made available 
to and reviewed by the examiner.  

The RO or the AMC should ensure that the 
examiner provides all information 
required for rating purposes.  To the 
extent possible, the examiner should 
distinguish the manifestations of the 
service-connected CAD from those of any 
comorbid nonservice-connected disorders.

The examiner should also provide an 
opinion concerning the impact of the 
service-connected CAD and on the 
Veteran's ability to work.  The rationale 
for all opinions expressed should also be 
provided.

3.  The Veteran also should be afforded 
an examination by an examiner with 
appropriate expertise to determine the 
severity of the benign prostatic 
hypertrophy.  The claims folders must be 
made available to and reviewed by the 
examiner.  

The  RO or the AMC should ensure that the 
examiner provides all information 
required for rating purposes.  To the 
extent possible, the examiner should 
distinguish the manifestations of the 
service-connected disability from those 
of any co morbid nonservice-connected 
disorders.

The examiner should also provide an 
opinion concerning the impact of the 
service-connected disability and on the 
Veteran's ability to work.  The rationale 
for all opinions expressed should also be 
provided.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.
  
5.  Then, the RO or the AMC should 
readjudicate the issues on appeal.  If 
any benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
the RO or the AMC should furnish to the 
Veteran and his representative a 
supplemental statement of the case and 
afford them the requisite opportunity to 
respond.  Thereafter, if indicated, the 
case should be returned to the Board for 
further appellate action.  

By this remand, the Board intimates no opinion as to any final 
outcome warranted. 

The Veteran need take no action until he is otherwise notified, 
but he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).


							(CONTINUED ON NEXT PAGE)


This REMAND must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


